ON PETITION FOR REHEARING.                [Department Two. April 8, 1930.]
The attention of the court having been called to the fact that J.G. Price, Inc., one of the defendants *Page 198 
herein, on July 6, 1926, gave notice of appeal, and duly filed its appeal bond, and thereafter failed to perfect such appeal by any appearance in the supreme court, the said appeal of J.G. Price, Inc., is dismissed, and the opinion of the court heretofore filed shall be corrected to so show and the judgment as to J.G. Price, Inc., be affirmed.